EXHIBIT 10.14

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is effective the 1st day of February, 2004, between
South Dakota Soybean Processors, LLC, a South Dakota limited liability company,
and Rodney G. Christianson (“Employee”).

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                                       Definitions. The following terms shall
have these meanings:

 

a.                                       “Affiliate” or “Affiliates” shall mean
any Person who controls, is controlled by, or is under common control with,
either directly or indirectly, or through one or more intermediaries, the
Employer. For purposes of this Agreement, the term Affiliate shall include
Urethane Soy Systems Co. and Minnesota Soybean Processors Coop.

 

b.                                      “Base Salary” shall mean Employee’s
annual compensation as set forth in paragraph 6 of this Agreement.

 

c.                                       “Confidential Information” shall mean
any and all information disclosed by Employer or Affiliate to Employee, whether
prior to or during the term of this Agreement, relating to those matters not
generally known to the public or the industry in which Employer and/or an
Affiliate is or may become engaged and which pertain to the operations,
processes, methods, and accumulated experience incidental to the manufacture,
processing, sale, and distribution of Employer’s and/or an Affiliate’s Products,
regardless of whether Employer and/or an Affiliate provides such information to
Employee in tangible form or the information is retained in the memory of
Employee. Confidential Information includes, for example, and without
limitation: (i) sales records, pricing manuals, training manuals, selling and
pricing procedures, and financing methods, (ii) trade secrets and other know-how
regarding businesses, products and services, (iii) personnel and salary
information, including wages, bonuses, commissions, and fringe benefits, (iv)
production and processing procedures, formulae and systems, (v) vendor and
supplier information, (vi) Customer lists and Prospective Customer Lists
including, without limitation, names of contacts, products and services
purchased, quantities purchased, credit histories, timing of purchases, payment
histories, special demands of particular Customers, and current and anticipated
requirements of Customers generally for products or services, (vii) marketing
information, including without limitation, research, development, testing and
customer surveys, and any specifications of any new products or services under
development, and (viii) business projections, strategic plans, marketing systems
and procedures, and inventory procedures and systems.

 

d.                                      “Control,” “Controlled by” and “under
common control with” shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Person whether through
the ownership of voting securities or by contract or otherwise.

 

--------------------------------------------------------------------------------


 

e.                                       “Customer” shall mean an individual,
business or entity with which Employer or an Affiliate did business during the
two (2) year period preceding the termination of Employee’s employment as
provided in this Agreement.

 

f.                                         “Incentive Compensation” shall mean
compensation paid to Employee as set forth in paragraph 7 of this Agreement.

 

g.                                      “Person” means an individual,
partnership, limited partnership, limited liability company, trust, estate,
corporation, cooperative, custodian, trustee, executor, administrator, nominee
or entity in a representative capacity.

 

h.                                      “Products” shall mean all products
manufactured and/or sold by Employer or an Affiliate, including polyurethane,
plastics, resins, soybeans, soybean meal, soybean oil and other soybean
products.

 

i.                                          “Prospective Customer” shall mean a
potential customer of Employer or an Affiliate, which has been contacted by
Employer or an Affiliate and for which Employer or an Affiliate has made a
financial investment, such as time, travel, equipment or material during the two
(2) year period preceding the termination of Employee’s employment as provided
in this Agreement.

 

2.                                       Employment.  Employer agrees to employ
Employee and Employee accepts employment upon the terms and conditions set forth
in this Agreement.

 

3.                                       Duties and Review. Employee shall be
engaged in full-time employment by Employer as its Chief Executive Officer and
shall devote sufficient time and attention to the business of Employer,
including general management and oversight of Affiliates, as shall be necessary
to complete Employee’s obligations. Employer, through its Board of Managers,
shall have the power to determine the specific duties to be performed by
Employee and the time of performance. Employee shall undergo performance reviews
from time to time during the term of this Agreement at the request of Employer’s
Board of Managers.

 

4.                                       Other Activities. Employee shall devote
substantially all of his working time and efforts during Employer’s normal
business hours to the business of Employer, including the general management and
oversight of Affiliates. Employee shall be free to invest his assets in a manner
that will not require any substantial services by Employee in the conduct of the
business of the entities or in the management of the properties in which he
invests.

 

5.                                       Term. This Agreement is for a term of
four (4) years commencing on the 1st day of February, 2004, and terminating on
the 31st day of January, 2008, unless sooner terminated pursuant to the
provisions of this Agreement.

 

6.                                       Base Salary. For all services to be
rendered by Employee pursuant to this Agreement, Employer agrees to pay Employee
compensation at an annual rate of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) until August 31, 2005, and at an annual rate of Three Hundred
Thousand and No/100 Dollars ($300,000.00) for the remaining term of this
Agreement. This Base Salary shall be paid in periodic installments in accordance
with the Employer’s regular payroll practices. Each installment shall be reduced
by deductions for the

 

2

--------------------------------------------------------------------------------


 

withholding of federal income tax, FICA contributions, and all other deductions
required by law or agreed to by Employee.

 

7.                                       Incentive Compensation. In addition to
the Base Salary, Employee shall be paid a bonus equal to one-half (1/2) of one
percent (1%) of Employer’s net income before taxes and member distributions on
net income up to $5,000,000.00, or if the net income exceeds $5,000,000.00,
Employee shall be paid a bonus equal to one percent (1%) of Employer’s net
income. Examples: $4,386,000.0 net income x .5% = $21,930.00; or $6,500,000.00
net income x 1% = $65,000.00. This incentive bonus may be paid directly or
deferred at Employee’s option. The calculation of Employer’s net income shall
include the net income of all of Employer’s subsidiaries for which combined and
audited financial statements must be prepared for GAAP (“Generally Accepted
Accounting Principles”) purposes. Net income shall be calculated under the GAAP
method of accounting utilized by Employer for its audited financial statements
and shall exclude any items of income or expense that would be considered to be
extraordinary and not arising in the ordinary course of business. Such items
could include but are not limited to the following:

 

i.                                          Capital gains or losses from the
sale of marketable securities or other investments of Employer.

 

ii.                                       Gains or losses on the sales or
dispositions of fixed assets.

 

iii.                                    Insurance proceeds received by Employer
for the loss of property, capital assets, or other assets of Employer.

 

iv.                                   Investment income from securities held by
Employer, e.g., interest income, dividend income, etc.

 

v.                                      Payment of a legal settlement, or
receipt of monies relating to Employer’s involvement in litigation or other
disputes.

 

Such items shall be determined by Employer’s Financial Audit Committee and
subsequently adjusted out of net income for purposes of the calculation of this
incentive bonus. The incentive bonus shall be paid in full within thirty (30)
days following completion of Employer’s audited financial statements in the year
following the year for which the net income is calculated.

 

8.                                       Holidays and Vacations. Employee shall
be entitled to seven (7) paid holidays: New Year’s Day, Easter, Memorial Day,
Fourth of July, Labor Day, Thanksgiving and Christmas. Employee shah be entitled
to twenty (20) days paid vacation during each fiscal year of employment.
Employee shall take his vacation at such time or times as shall be approved by
Employer’s Board of Managers. Vacation time shall not be cumulative. Employee
shall not be entitled to payment for any unused vacation at year end or upon
termination of this Agreement.

 

9.                                       Benefits. Employee shall receive the
benefits, including participation in insurance benefits and retirement plans,
that are provided to Employer’s employees, provided Employee meets the
qualification provisions of each plan.

 

3

--------------------------------------------------------------------------------


 

10.                                 Life Insurance. Employer may, in its
discretion, purchase or renew insurance on the life of Employee. Employee agrees
to submit to reasonable medical examinations and otherwise reasonably cooperate
with Employer in connection with obtaining such insurance.

 

11.                                 Expenses. During the term of this Agreement,
Employee shall be entitled to prompt reimbursement by Employer of all reasonable
travel, entertainment, and other expenses incurred by Employee in accordance
with the policies and procedures established by Employer’s Board of Managers and
in the performance of his duties and responsibilities under this Agreement;
provided, that Employee shall properly account for such expenses and present
receipts as required by IRS guidelines.

 

12.                                 Vehicle. During the term of this Agreement,
Employee shall be provided a vehicle for use for company business. The type and
cost of the vehicle as well as its replacement date will be determined by
Employer’s Board of Managers.

 

13.                                 Termination and Severance Pay.

 

a.                                       Termination. This Agreement shall
terminate immediately: (i) upon Employee’s death, (ii) upon Employee becoming
disabled, which determination shall be made by Employer’s Board of Managers on
the basis of medical evidence satisfactory to it, in its sole discretion, that
Employee is so mentally or physically disabled as to be unable to fulfill
Employee’s duties and responsibilities and that such disability is likely to be
permanent; (iii) upon written notice from Employer that Employee’s employment is
being terminated for “Cause” as defined in paragraph 13(c) below; (iv) upon
written notice from Employer that Employee’s employment is being terminated
without “Cause” as defined in paragraph 13(c) below; or (v) upon Employee’s
resignation of employment. In the event of Employee’s termination under this
paragraph 13(a), he or his estate shall be entitled to receive the Base Salary
and other benefits to which he is entitled under this Agreement up to the date
of termination. Employee or his estate shall have no rights pursuant to this
Agreement to any benefits or compensation for any period after the date of
termination.

 

b.                                      Severance Pay. If Employer terminates
the employment of Employee for any reason other than as provided below in this
subparagraph b, Employer shall pay Employee a sum equal to 1.5 times Employee’s
Base Salary (at the annual rate then existing under paragraph 6) calculated for
a one year period. Payment shall be made in eighteen (18) equal monthly
installments or as otherwise mutually agreed by the parties beginning on the
first day of the month following termination of employment. For example, if
Employer terminates Employee’s employment without “Cause” on August 1, 2005,
Employee shall be entitled to severance pay of $375,000.00 ($250,000.00 x 1.5)
to be paid in 18 equal monthly installments of $20,833.33 each. For example, if
Employer terminates Employee’s employment without “Cause” on September 1, 2007,
Employee shall be entitled to severance pay of $450,000.00 ($300,000.00 x 1.5)
to be paid in 18 equal monthly installments of $25,000.00 each. Despite anything
in this Agreement to the contrary, Employee shall not be eligible to receive the
severance pay described in this paragraph 13(b) if: (i) Employee’s employment is
terminated due to Employee’s death; (ii) Employee’s employment is terminated due
to Employee’s disability; (iii) Employee’s

 

4

--------------------------------------------------------------------------------


 

employment is terminated for “Cause”; (iv) Employee voluntarily resigns his
employment with Employer, (v) Employee’s employment is terminated because
Employer has ceased all business activities, become insolvent and/or has filed a
voluntary petition in bankruptcy, or has had filed against it an involuntary
petition in bankruptcy; (vi) Employee is employed in a similar position by a
successor company that has purchased substantially all of the assets of
Employer, or (vii) Employer is merged into another company and Employee is
retained by the surviving company in a similar position.

 

c.                                       For “Cause” Termination. Justifications
for the Employer to terminate Employee’s employment for “Cause” shall include:
(i) Employee’s confession or conviction of theft, fraud, embezzlement, or any
other crime involving dishonesty with respect to Employer, or any Affiliate,
(ii) Employee’s excessive absenteeism (other than by reason of physical injury,
disease, or mental illness) without reasonable cause, (iii) Employee’s act or
omission constituting a material breach of any provision of this Agreement or
any non-compliance with Employee’s obligations under paragraphs 14, 17 and 18 of
this Agreement, (iv) habitual and material negligence by Employee in the
performance of his duties under this Agreement, (v) abusing, misusing or
destroying Employer’s property or the property of Customers or other employees,
(vi) making or publishing false, vicious or malicious statements concerning
Employer, its operations, employees or members of the Board of Managers, (vii)
habitually reporting for work under the influence of intoxicants or drugs, or
(viii) Employee’s intentional violation of any law directly impacting Employer’s
business, including any law prohibiting discriminatory conduct, or the direction
of another employee to violate any such law. The preceding list is not intended
to be exhaustive; other conduct of similar nature may result in termination of
Employee. However, the results of Employer’s or Affiliates’ operations or any
business judgment made in good faith by Employee shall not constitute an
independent basis for termination of Employee’s employment for Cause under this
Agreement.

 

14.                                 Limitation of Competitive Activities. During
the term of Employee’s employment with Employer and for a period of two (2)
years after termination of Employee’s employment, with or without cause,
Employee will not, alone or with others, directly or indirectly, own or have an
interest in another company (except for an ownership interest not to exceed 2%
of the outstanding securities of a company that is required to report to the
United States Securities and Exchange Commission under the Securities Exchange
Act of 1934), work in, plan, or engage in any employment, consulting, or other
business activity, whether or not for compensation, that is competitive with
Employer or its Affiliates within a five hundred (500) mile radius from Volga,
South Dakota. Employee will not engage in any other activity that conflicts with
Employee’s obligations to Employer during the term of this Agreement. The
provisions of this paragraph 14 shall survive the termination of Employee’s
employment under this Agreement for any reason whatsoever.

 

15.                                 Other Solicitation and Interference
Limitations. For a period of two (2) years after termination of Employee’s
employment, with or without cause, Employee shall not directly or indirectly
solicit or aid in the solicitation of any Customers or Prospective Customers,
and shall not interfere with the relationship between Employer and its
Affiliates, or any of their respective

 

5

--------------------------------------------------------------------------------


 

employees, vendors, or suppliers. Employee agrees not to solicit or assist
others in soliciting any Customers or Prospective Customers, employees, vendors,
or suppliers of Employer and/or its Affiliates, directly or indirectly, even if
participating in a business outside of the five hundred (500) mile radius from
Volga, South Dakota. The provisions of this paragraph 15 shall survive the
termination of Employee’s employment under this Agreement for any reason
whatsoever.

 

16.                                 Ownership of Confidential Information.
Employee acknowledges and agrees that all Confidential Information disclosed to
Employee is and remains the exclusive property of Employer and/or its
Affiliates. Employee acknowledges that the Confidential Information was and will
continue to be developed and acquired by Employer and/or its Affiliates at great
effort and expense, is valuable to the owner thereof and constitutes trade
secrets unique to the owner thereof.

 

17.                                 Non-Disclosure of Confidential Information.
Employee shall treat Confidential Information in a secret and confidential
manner. Employee shall comply with Employer’s and its Affiliates’ procedures for
maintaining the confidentiality of Confidential Information and agrees not to
make use of or disclose Confidential Information without the owner’s written
consent, directly or indirectly, for any purpose whatsoever, to any person or
entity outside of the owner’s business, either during the term of Employee’s
employment or after termination of Employee’s employment, whether with or
without cause. The provisions of this paragraph 17 shall survive the termination
of Employee’s employment under this Agreement for any reason whatsoever.

 

18.                                 Delivery of Confidential Information and
Employer Property. Upon request of Employer and/or an Affiliate and in any event
upon termination of Employee’s employment, with or without cause, Employee shall
promptly deliver to the Employer or any Affiliate all Confidential Information,
including, without limitation, all originals, copies, summaries or extracts of
books, catalogues, sale brochures, Customer lists, Prospective Customer lists,
price lists, employee manuals, notes, photographs, tape recordings,
specifications, operations manuals and all other documents or tangible materials
reflecting or referencing Confidential Information, as well as all other
materials furnished to or acquired by Employee as a result of or during the
course of Employee’s employment. The provisions of this paragraph 18 shall
survive the termination of Employee’s employment under this Agreement for any
reason whatsoever.

 

19.                                 Reasonableness of Restrictions and
Enforcement. Employee acknowledges that he has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
and limitations in this Agreement are reasonable as to geographic scope and
duration and are necessary to protect Employer’s and its Affiliates’ proprietary
interests in their respective Confidential Information and to preserve for
Employer and its Affiliates the competitive advantages necessary for their
success.

 

20.                                 Remedies. Employee acknowledges and agrees
that it is impossible to measure in money the damages which will accrue to
Employer and/or its Affiliates if Employee should breach or is in default of any
of Employee’s covenants or representations set forth in this Agreement, and that
Employer and/or its Affiliates would be irreparably damaged by such breach or
default by Employee. Accordingly, if any action or proceeding is instituted by
or on behalf of any of the foregoing to enforce any term of this Agreement,
Employee waives any claim or defense that Employer and/or its Affiliates have an
adequate remedy at law or that

 

6

--------------------------------------------------------------------------------


 

Employer and/or its Affiliates have not been, or are not being, irreparably
injured. The rights and remedies of Employer and/or its Affiliates pursuant to
this paragraph are cumulative and shall not be deemed to exclude any other right
or remedy which Employer and/or its Affiliates may have pursuant to this
Agreement or otherwise, at law or in equity.

 

21.                                 Indemnification. Employee shall indemnify
and hold harmless Employer, its Affiliates, and theft respective owners,
officers, managers, directors, other employees, agents, and assigns from any and
all claims, damages, liabilities, attorneys’ fees and expenses arising out of
Employee’s violation of any of the terms and conditions of this Agreement.

 

22.                                 Expenses of Enforcement. If Employee
breaches or threatens to breach any of the covenants described in this
Agreement, then, in addition to any of the rights and remedies which Employer
and/or its Affiliates may have against Employee, Employee will be liable to pay
Employer’s court costs and reasonable attorneys’ fees incurred in enforcing this
Agreement.

 

23.                                 Termination of Prior Agreements and
Modification. Employee acknowledges that any prior agreement with Employer as to
employment was rightfully terminated at Employer’s discretion prior to execution
of this Agreement. This Agreement constitutes the entire Agreement between
Employer and Employee. It is independent of and supplants all oral or written
agreements entered prior to or contemporaneously with this Agreement, except for
the First Amended and Restated Deferred Compensation Plan made effective
February 1, 2004. This Agreement may not be modified except by written agreement
dated subsequent to the date of this Agreement and signed by both Employer and
Employee.

 

24.                                 Severability. If any provision of this
Agreement shall be held by a court of competent jurisdiction to be unenforceable
or invalid, the remaining provisions will remain in full force and effect. In
the event that any of the restrictions or limitations contained in paragraphs 14
and 15 of this Agreement are held to exceed the time or geographic limitations
permitted by applicable law, then such restrictions or limitations shall be
deemed to be reformed to the maximum time and geographic limitations permitted
bylaw. If any other provision of this Agreement is held to be overbroad as
written, the provision shall be deemed amended to narrow its application to the
extent necessary to make it enforceable to the fullest extent allowable.

 

25.                                 Successors and Assigns. This Agreement is
personal to Employee and is not assignable in whole or in part by Employee
without the express written consent of Employer. Any purported assignment by
Employee without Employer’s consent will constitute a breach for which Employer
has the right to terminate this Agreement.

 

26.                                 Presumptions. In construing the terms of
this Agreement, no presumption shall operate in either party’s favor as a result
of counsel’s role in drafting the Agreement’s terms or provisions.

 

27.                                 Waiver of Breach. The waiver by Employer of
breach of any covenant of this Agreement or the failure of Employer to take
action against any other employee for similar breaches on their part, shall not
operate or be construed as a waiver of any subsequent or later breach by
Employee. No waiver by Employer shall be effective unless in writing.

 

7

--------------------------------------------------------------------------------


 

28.                                 Text Controls. The headings of paragraphs
and sections are included solely for convenience. If a conflict exists between
any heading and the text of this Agreement, the text shall control.

 

29.                                 Governing Law. All rights and obligations
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of South Dakota.

 

30.                                 Dispute Resolution. All disputes between
Employer and Employee arising out of or relating to this Agreement and/or
Employee’s employment shall be exclusively and finally resolved through the
dispute resolution process set forth in Exhibit A.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

SOUTH DAKOTA SOYBEAN

 

PROCESSORS, LLC

 

 

 

 

 

By

/s/ Paul Casper

 

 

 

Its President

 

 

 

 

 

 

 

 

/s/ Rodney G. Christianson

 

 

 

Rodney G. Christianson

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DISPUTE RESOLUTION PROCESS

 

1.                                       Arbitration. All disputes between
Employer and Employee arising out of or relating to this Agreement and/or
Employee’s employment shall be exclusively and finally resolved through binding
arbitration by a single arbitrator. The arbitrator shall also exclusively and
finally resolve all issues relating to the operation of this Process, including
but not limited to all disputes relating to the validity or enforceability of
this Process, the timeliness of an arbitration demand made pursuant to
subparagraph 1.a.ii, the applicability of this paragraph to a dispute between
Employer and Employee, and the exclusion of other remedies pursuant to paragraph
3.

 

a.                                       Demand for Arbitration. Either party to
this Agreement may initiate arbitration pursuant to this paragraph by
delivering, by certified mail, a written demand for arbitration to the other
party at such party’s current business address.

 

i.                                          Contents of Demand. The demand for
arbitration shall bear a current date and shall state the name of the initiating
party, a brief description of the matter sought to be arbitrated, and the amount
of damages or other relief sought by the initiating party.

 

ii.                                       Time for Demand. A demand for
arbitration relating to any claim by Employee or Employer shall be made within
the time within which commencement of legal or equitable proceedings based on
such claim could be made under the South Dakota statute of limitations or repose
applicable to such claim. Any claim not initiated by a demand for arbitration
within the times provided in this paragraph 1.a.ii shall be deemed waived and
forever barred.

 

b.                                      Qualifications and Appointment of
Arbitrator. Unless otherwise agreed by the parties, the arbitrator shall be an
attorney licensed to practice law in the State of South Dakota and shall have
experience in resolving or litigating the type of claim, dispute or matter at
issue in the arbitration. The parties shall mutually agree upon an arbitrator.
If the parties are unable to so agree, each party shall designate an attorney
licensed to practice law in the State of South Dakota and that is unaffiliated
with Employer, Employee, and their respective attorneys, and such third party
attorneys shall mutually agree upon an arbitrator.

 

c.                                       Cash Undertaking. Within ten (10) days
following the appointment of an arbitrator by the parties or their
representatives, each party asserting a claim or counterclaim in the arbitration
shall deposit with the arbitrator a cash undertaking in the amount of $5,000.00,
which undertaking shall be applied to any costs, fees or expenses awarded
against the party pursuant to subparagraph 1.g.

 

d.                                      Governing Law. The arbitrator shall
resolve all claims solely on the basis of South Dakota law. The arbitrator shall
also resolve all issues relating to the operation of this Process solely on the
basis of South Dakota law, including but not limited to all disputes identified
in paragraph 1 above. The parties shall be permitted to conduct

 

9

--------------------------------------------------------------------------------


 

discovery pursuant to SDCL §§ 15-6-26 through 15-6-37; all discovery disputes
shall be resolved by the arbitrator pursuant to these provisions and applicable
case law. The arbitrator shall conduct all arbitration proceedings pursuant to
the South Dakota Rules of Evidence, codified at SDCL Chapters 19-9 through
19-18, and applicable case law.

 

e.                                       Location. All arbitration proceedings
shall take place in Brookings, South Dakota, unless otherwise agreed by the
parties.

 

f.                                         Form of Award: No Appeal: Entry of
Award. The arbitrator shall issue a written award setting forth the arbitrator’s
findings of fact, conclusions of law, decision and monetary award. Except as
otherwise permitted by SDCL Chapter 21-25A, no party shall appeal to any court
an award of an arbitrator issued under this paragraph l.f, and the decision of
the arbitrator shall be the final, binding and conclusive resolution of the
dispute. Any party to the arbitration may apply to a court of competent
jurisdiction for entry or confirmation of the arbitration award. Notwithstanding
the foregoing, the issuance of an award pursuant to this subparagraph 1.f shall
not preclude a party from applying to the arbitrator for costs, fees and
expenses as provided in subparagraph 1.g, nor shall it preclude the arbitrator
from modifying the award to provide for the recovery of such costs, fees and
expenses. Any application for costs, fees and expenses shall be delivered to the
arbitrator within thirty (30) days of the date of the arbitration award.

 

g.                                      Allocation of Costs, Fees and Expenses.
The arbitrator shall award to the prevailing party, as determined by the
arbitrator pursuant to this subparagraph 1.g, all costs, fees and expenses
relating to the arbitration, including reasonable expert witness and attorneys’
fees, unless the arbitrator finds a substantial reason for not doing so, which
reason shall be explained in writing by the arbitrator. As used in this
subparagraph, a party that is seeking an affirmative damage award shall
constitute a “prevailing party” only if such party is awarded damages, exclusive
of costs, fees and expenses relating to the arbitration (including reasonable
expert witness and attorneys’ fees), in excess of the last written settlement
demand made by such party. A party against whom damages are sought shall
constitute a “prevailing party” only if such party is ordered to pay damages,
exclusive of costs, fees and expenses relating to the arbitration (including
reasonable expert witness and attorneys’ fees), in an amount less than the last
written settlement offer made by such party. If no party constitutes a
prevailing party pursuant to the preceding two sentences, the arbitrator may
award costs, fees and expenses relating to the arbitration, including reasonable
expert witness and attorneys’ fees, in the arbitrator’s discretion. Where
parties are asserting affirmative claims against one another, any separate
written settlement demands or offers made on such claims shall be combined for
purposes of this subparagraph. No written demand or offer made less than ten
(10) days prior to the arbitration hearing shall be considered for purposes of
this subparagraph. All settlement demands or offers shall be kept confidential
and shall not be disclosed to the arbitrator, except in connection with an
application for costs, fees and expenses made pursuant to this subparagraph and
subparagraph 1.f.

 

2.                                       Mediation. At any time after a demand
for arbitration has been made pursuant to paragraph 1.a, any party to the
arbitration may request mediation. A mediation shall be conducted only if all
parties to the arbitration consent to mediation.

 

10

--------------------------------------------------------------------------------


 

a.                                       Request for Mediation. The request for
mediation shall be in writing and shall be delivered by certified mail to the
current business address of each unrepresented party to the arbitration and to
counsel of each represented party to the arbitration. The request shall bear a
current date and shall state the name of the requesting party and a brief
description of the matter sought to be mediated.

 

b.                                      Qualifications and Appointment of
Mediator. Unless otherwise agreed by the parties, the mediator shall be an
attorney licensed to practice law in the State of South Dakota and shall have
experience in resolving or litigating the type of claim, dispute or matter at
issue in the mediation. The parties shall mutually agree upon a mediator. If the
parties are unable to so agree, each party shall designate an attorney licensed
to practice law in the State of South Dakota and that is unaffiliated with
Employer, Employee, and their respective attorneys, and such third party
attorneys shall mutually agree upon a mediator. The mediator of any dispute
submitted to mediation under this paragraph 2 shall not be the same person
serving as arbitrator of such dispute, unless otherwise agreed by the parties.

 

c.                                       Location. The mediation shall take
place in Brookings, South Dakota, unless otherwise agreed by the parties.

 

d.                                      Allocation of Mediation Costs. Costs of
the mediation shall be borne equally by the parties, unless otherwise agreed by
the parties.

 

3.                                       Exclusive Remedy. This Exhibit A
contains and shall constitute the sole and exclusive remedy of the parties with
respect to any and all disputes, claims or other matters arising out of or
relating to this Agreement and/or Employee’s employment. The parties hereby
waive any and all other remedial rights with respect to such disputes, claims or
other matters, whether in law or in equity.

 

11

--------------------------------------------------------------------------------